Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-17, 19 and 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are the same scope as the withdrawn claims 4-5, 7 and 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-17, 19 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 3, 6, 8, 10-11 and 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Patent No.: US 10658393) in view of Lin (Patent No.: US 9768204).
Re claim 1, Choi, FIG. 4 teaches an array substrate, comprising: 
a substrate (110); and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205,E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203,E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and wherein

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the first active layer (190 of FIG. 4 or 2190 of FIG. 9) is disposed on a side (left) of the second active layer (131 or 2131) facing away from the substrate (110 or 2110), and in a direction perpendicular to a plane in which the substrate is located, each of maximum distance from the first A electrode (205,E2 or 2211,E2), the first B electrode (207 or 2213), the second A electrode ([203,E1/320] or [2203,E1+2320] or ) and the second B electrode (201 or 2201) respectively to the second active layer (131 or 2131) is less than a maximum distance from an entirely of the first active layer (190 or 2190) to the second active layer (131 or 2131); and
the second A electrode (203,E1/320 or [2203,E1+2320]) comprises a first portion (203,E1 or [2203,E1]) extending along the first direction (horizontal) and a second portion (320 or 2320) extending along a second direction (vertical), wherein the first direction (horizontal) is parallel to the plane in which the substrate (110 or 2110) is located and intersects the second direction (vertical); the first portion of the second A electrode (203,E1 or [2203,E1]) is electrically connected to the second active layer (131 or 2131) through the second portion of the second A electrode (320 or 2320); and both the first portion of the second A electrode and the second portion of the second A electrode are located on the side (left) of the first active layer (190 or 2190) facing the second active layer (131 or 2131).
Re claim 11, Choi, FIGS. 4 and 7 teaches a display device, comprising a display panel; wherein the display panel comprises: an array substrate, an opposing substrate disposed facing to the array substrate and a light-emitting element between the array substrate and the opposing substrate; wherein the array substrate, comprise: 
a substrate (110), and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205,E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203,E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and wherein
the first active layer (190 of FIG. 4 or 2190 of FIG. 9) is disposed on a side (left) of the second active layer (131 or 2131) facing away from the substrate (110 or 2110), and in a direction perpendicular to a plane in which the substrate is located, each of maximum distance from the first A electrode (205,E2 or 2211,E2), the first B electrode (207 or 2213), the second A electrode ([203,E1/320] or [2203,E1+2320] or ) and the second B electrode (201 or 2201) respectively to the second active layer (131 or 2131) is less than a maximum distance from an entirely of the first active layer (190 or 2190) to the second active layer (131 or 2131); and
the second A electrode (203,E1/320 or [2203,E1+2320]) comprises a first portion (203,E1 or [2203,E1]) extending along the first direction (horizontal) and a second portion (320 or 2320) extending along a second direction (vertical), wherein the first direction (horizontal) is parallel to the plane in which the substrate (110 or 2110) is located and intersects the second direction (vertical); the first portion of the second A electrode (203,E1 or [2203,E1]) is electrically connected to the second active layer (131 or 2131) through the second portion of the second A electrode (320 or 2320); and both the first portion of the second A electrode and the second portion of the second A electrode are located on the side (left) of the first active layer (190 or 2190) facing the second active layer (131 or 2131).
Re claim 13, Choi, FIGS. 4 and 9 teaches an array substrate, comprising: 
a substrate (110), and 
a first thin film transistor (20) and a second thin film transistor (10), wherein the first thin film transistor and the second thin film transistor are disposed on a side of the substrate; the first thin film transistor (20) comprises a first active layer (190), a first A electrode (205,E2) and a first B electrode (207), wherein the first active layer comprises an oxide semiconductor active layer (col. 7, lines 36-46); and wherein the second thin film transistor (10) comprises a second active layer (131), a second A electrode (203,E1) and a second B electrode (201), wherein the second active layer comprises a low temperature polysilicon active layer (col. 6, lines 37-40); and 
wherein the first active layer (190) is disposed on a side of the second active layer (131) facing away from the substrate, the first active layer is disposed on a side of the first B electrode (207) facing away from the substrate, the first active layer is disposed in a different film layer (190) from the first B electrode (207).
In re claims 1, 11 and 13, Choi fails to teach in the direction perpendicular to the plane in which the substrate is located, a maximum distance from the first portion of the second A electrode to the second active layer is less than an entirety of the first active layer to the second active layer (claims 1 and 11); and
wherein an insulating layer (3140) is disposed between the first active layer (3190) and the first B electrode, the insulating layer comprises a first via, a part of the first active layer is filled in the first via, and the first active layer is electrically connected to the first B electrode through the first via (claim 13).

    PNG
    media_image2.png
    622
    1088
    media_image2.png
    Greyscale

Lin teaches in the direction perpendicular to the plane in which the substrate is located, a maximum distance ([D1] via [D2], FIG. 12 [as shown above]) from the first portion of the second A electrode (409) to the second active layer [SActivelL] is less than an entirety of the first active layer (413) to the second active layer [SActivelL] (claims 1 and 11); and
wherein an insulating layer (222) is disposed between the first active layer (413) and the first B electrode (411), the insulating layer comprises a first via (the right hand pop up portion of 413), a part of the first active layer is filled in the first via, and the first active layer is electrically connected to the first B electrode (411) through the first via (claim 13).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process as taught by Lin, BACKGROUND. 
Re claim 2, in the combination, Choi, FIGS. 4 and 9 teaches the array substrate of claim 1, wherein the first A electrode (205,E2, FIG. 4) and the second A electrode (203,E1) are arranged at a same layer and are electrically connected to each other; and 
wherein in the direction perpendicular to the plane in which the substrate is located, the first active layer (2190) has an overlapping portion with the first A electrode (2211,E2), wherein for the overlapping portion, a surface of the first active layer (2190) facing towards the substrate is in direct contact with a surface of the first A electrode (2211,E2) facing away from the substrate.
Re claim 3, Choi, FIG. 10A teaches the array substrate of claim 2, wherein
the second thin film transistor (10) further comprises a second gate (1151); wherein a film layer in which the second gate is located is disposed between the film layer in which the second active layer (2131) is located and a film layer in which the second A electrode (2203/E1) and the second B electrode (2201) are located; 
the first B electrode (2213 of FIG. 10A or 3213 of FIG. 12A) and the second gate (2151/3151) are arranged in a same level and are electrically connected to each other (FIG. 2); and
the first B electrode (2211/E2) is electrically connected to the first active layer (2190) through a first via (2320).
Choi differs from the invention by not showing the first B electrode and the second gate are arranged in a same layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because they are forming at the same level and they are both conductive materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 6, in the combination, Choi, FIG. 11 teaches the array substrate of claim 1, wherein 
the first thin film transistor (20) further comprises a first gate (3170); 
the array substrate further comprises a first gate insulating layer (3140) and a first passivation layer (3160/3180), wherein the first gate insulating layer is provided with a same shape (rectangular) as the first gate; and 
the first active layer (3190) comprises a first A electrode area (3211,E2), a first B electrode area (3213) and a first channel area (middle portion of 3190) between the first A electrode area and the first B electrode area; 
the first gate insulating layer (3140) is disposed on a side of the first active layer (3190) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, 
the first gate insulating layer overlaps the first channel area; the first gate (3130) is disposed on a side of the first gate insulating layer facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate overlaps the first gate insulating layer (3140); and 
the first passivation layer (3160/3180) covers the first gate (3170), a part of the first active layer (3190), the second A electrode (3111,E2) and the second B electrode (3213).
Re claim 8, in the combination, Choi, FIGS. 4 and 7 teaches the array substrate of claim 1, wherein the array substrate further comprises a buffer layer, a second gate insulating layer and an interlayer insulating layer, and the second thin film transistor further comprises a second gate; 
the buffer layer (120) is disposed between the film where the second active layer is located and the substrate; and 
the second active layer (131) comprises a second A electrode area (203,E1), a second B electrode area (201) and a second channel area (132) between the second A electrode area and the second B electrode area; wherein 
the second gate insulating layer (140) is disposed on a side of the second active layer facing away from the substrate; 
the second gate (151) is disposed on a side of the second gate insulating layer (140) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the second gate has an overlapping portion with the second channel area (132); 
the interlayer insulating layer (160/180) is disposed on a side of the second gate facing away from the substrate; and 
the second A electrode (203,E1) and the second B electrode (201) are disposed on a side of the interlayer insulating layer facing away from the substrate, the second A electrode is electrically connected to the second A electrode area through a fifth via (320) which penetrates through the interlayer insulating layer (160/180) and the second gate insulating layer (140), and the second B electrode is electrically connected to the second B electrode area through a sixth via which penetrates through the interlayer insulating layer and the second gate insulating layer (140).
Re claim 10, in the combination, Choi, FIGS. 4 and 7 teaches a display panel, comprising the array substrate of claim 1, an opposing substrate disposed facing to the array substrate and a light-emitting element between the array substrate and the opposing substrate.
Re claim 14, Choi, FIGS. 4 and 9 teaches the array substrate of claim 13, wherein the first A electrode (205,E2, FIG. 4) and the second A electrode (203,E1) are arranged at a same layer and are electrically connected to each other; and 
wherein in the direction perpendicular to the plane in which the substrate is located, the first active layer (2190) has an overlapping portion with the first A electrode (2211,E2), wherein for the overlapping portion, a surface of the first active layer (2190) facing towards the substrate is in direct contact with a surface of the first A electrode (2211,E2) facing away from the substrate.
Re claim 15, Choi, FIGS. 4 and 9 teaches the array substrate of claim 14, wherein a film layer (120/140) in which the second gate (151) is located is disposed between the film layer in which the second active layer (131) is located and a film layer (180) in which the second A electrode (203,E1) and the second B electrode (201) are located, wherein the second gate (151) is the gate of the second thin film transistor (10); 
the first B electrode (207) and the second gate (151) are electrically connected to each other.
Re claim 18, Choi, FIG. 11 teaches the array substrate of claim 13, wherein 
the first thin film transistor (20) further comprises a first gate (3170); 
the array substrate further comprises a first gate insulating layer (3140) and a first passivation layer (3160/3180), wherein the first gate insulating layer is provided with a same shape (rectangular) as the first gate; and 
the first active layer (3190) comprises a first A electrode area (3211,E2), a first B electrode area (3213) and a first channel area (middle portion of 3190) between the first A electrode area and the first B electrode area; 
the first gate insulating layer (3140) is disposed on a side of the first active layer (3190) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate insulating layer overlaps the first channel area; 
the first gate (3130) is disposed on a side of the first gate insulating layer facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the first gate overlaps the first gate insulating layer (3140); and 
the first passivation layer (3160/3180) covers the first gate (3170), a part of the first active layer (3190), the second A electrode (3111,E2) and the second B electrode (3213).
Re claim 20, Choi, FIGS. 4 and 7 teaches the array substrate of claim 13, wherein 
the array substrate further comprises a buffer layer, a second gate insulating layer and an interlayer insulating layer, and the second thin film transistor further comprises a second gate; 
the buffer layer (120) is disposed between the film where the second active layer is located and the substrate; and 
the second active layer (131) comprises a second A electrode area (203,E1), a second B electrode area (201) and a second channel area (132) between the second A electrode area and the second B electrode area; wherein 
the second gate insulating layer (140) is disposed on a side of the second active layer facing away from the substrate; 
the second gate (151) is disposed on a side of the second gate insulating layer (140) facing away from the substrate, and in the direction perpendicular to the plane in which the substrate is located, the second gate has an overlapping portion with the second channel area (132); wherein the second gate (151) is the gate of the second thin film transistor (10);
the interlayer insulating layer (160/180) is disposed on a side of the second gate facing away from the substrate; and 
the second A electrode (203,E1) and the second B electrode (201) are disposed on a side of the interlayer insulating layer (160/180) facing away from the substrate, the second A electrode is electrically connected to the second A electrode area through a fifth via (320) which penetrates through the interlayer insulating layer (160/180) and the second gate insulating layer (140), and the second B electrode is electrically connected to the second B electrode area through a sixth via which penetrates through the interlayer insulating layer and the second gate insulating layer (140).
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are moot due to a new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894